[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 582 
The charter and by-laws of the defendant corporation constituted the terms of an executory contract to which the testator assented when he accepted admission into the order. The testator agreed on his part to pay certain dues and assessments as specified, and the corporation agreed upon the death of the testator to pay $1,000 to his wife, if living; if dead, to his children; and if there should be neither wife nor children, then to "such person or persons as he may have formally designated to his lodge prior to his decease;" such sum to be collected for that purpose by assessments. The corporation contracted to pay to no one else, and were not bound to pay at all except "to the person or persons" described in the agreement, and out of such collected assessments. Lowenstein, the plaintiff's testator, did so designate to his lodge, prior to his decease, his mother, Rika Lowenstein. He had neither wife nor children, and so was at liberty to select and name the beneficiary. The designation which he thus made describes the payment directed as "the $1,000 my heirs are to receive" of the corporation. This language was purely matter of description, intended to identify the fund, and will not at all bear the interpretation sought to be put upon it of a designation of his "heirs" as the recipients. On the contrary, the paper itself excluded any such interpretation, for its very purpose was to name and designate the particular recipient irrespective of the question whether she should prove to be one of his heirs or not. If his mother had been living at his death she would *Page 585 
have been entitled to the endowment, because specifically named, and not by virtue of any relationship to the testator. The mother thus named had no interest in or title to the money to be paid while she was living. The testator could have at any time gone to his lodge and designated upon the books some other recipient, thus revoking his previous designation. The mother could not become entitled to the endowment at all unless she survived the testator, and her designation remained unrevoked. Nor did the testator have any interest in the future fund. He had simply a power of appointment, authority to designate the ultimate beneficiary, and that power and authority died with him, because it could only be exercised by him, and prior to his decease. If he did not so exercise it, nobody surviving or representing him could, and upon his death he could have nothing which would descend, or upon which a will could operate. His contract effected that result. He agreed that the endowment to be collected should be paid, not to his next of kin, not to the legatee named in his will, but to the person designated to his lodge, or in default of such person so named, then to nobody.
But the mother, Rika Lowenstein, died before the testator. The endowment could not be paid to her, and was payable to no one else. Her death made the designation inoperative, and the case stood exactly as if no designation had been made. It was competent for the testator to name another recipient. The learned counsel for the appellant argues that he was not obliged to do so. That is true, and is not in the least doubtful, but the consequence of a failure to name and designate a beneficiary to whom payment could be made was inevitably that the corporation would not be bound to pay at all, and might either omit to collect the money, or put it when collected into its treasury. At a later period a "reserve fund" was constituted by the order to meet such omissions. Just that emergency happened. Lowenstein never designated to his lodge anybody living at his death to whom the money could be or was payable. But he made a will and assumed to dispose of this promise of payment in that way. But the promise was *Page 586 
not to pay to him, and became no promise at all if the condition which alone could give it vitality remained unperformed. It is said, however, that the will operated as a new designation. That cannot be because it was in no manner brought to the notice of the lodge. Had it been, in his lifetime, it would have been good as a designation although not yet operative as a will. "Shall formally designate to his lodge," is the agreement he made, and that is not fulfilled by a designation not known to the lodge, and kept a secret to himself. But it is said the will was presented to the lodge, and so they had notice. That also is true, but it was after his death, and the condition of payment to which he agreed was that the designation should be made "prior to his decease."
We have thus far reasoned about the case upon the charter and by-laws as they stood when the decedent entered the order; that is, at the moment when he made his contract; because we understand the appellant to deny that the agreement could be changed by subsequent amendments. But if the later rules apply they only make the case plainer. The by-laws in force between 1874 and 1880 provided that the designation should be made in the "lodge book" and "witnessed by a brother." The endowment went first to the wife, or wife and children together, second to the children, third to the father and fourth to the mother, and no other person could be entitled unless properly designated to the lodge. If none of these persons existed and no such designation was made it was provided that the money should be paid in "to the widow and orphan reserve fund." Our attention was called to the fact that the case did not show that the decedent left no father. Granting the fact, it is not the father or any one representing him who is before us, and if he survived the son, the money is payable to him or his representatives, and not to the present plaintiffs. We can discover no ground upon which they are entitled to succeed. We have examined all the authorities cited on both sides. Most of them will be found to harmonize with the views we have expressed. (Md. Mut. Ben. Soc., etc. v.Clendinen, 44 Md. 429; 22 Am. Rep. 52; Arthur v. OddFellows' *Page 587 Ben. Ass'n, 29 Ohio St. 557; Ken. Masonic Mut. L. Ins. Co. v.Miller's Adm'r, 13 Bush, 489; Richmond v. Johnson, 28 Minn. 447;  Durian v. Central Verein, etc., 7 Daly, 168; Greeno v.Greeno, 23 Hun, 478.) Those seemingly not in harmony, will be found to rest upon charter provisions, materially and substantially different from those before us (Catholic Mut. Ben.Ass'n v. Priest; 46 Mich. 429; Expressmen's Aid Soc. v.Lewis, 9 Mo. App. 412), or to relate merely to questions of waiver which are of no importance to the present case. (Erdmann
v. Mut. Ins. Co., etc., 44 Wis. 376; Roswell v. Eq. AidUnion, 13 Fed. Rep. 840.)
The claim that a further designation after the death of his mother was excused by the testator's insanity for a portion of the interval preceding his death, is not well founded. A designation was the condition precedent of defendant's liability. The death of Lowenstein without fulfilling it, however sudden or unexpected, in no manner excused its prior necessity, nor could his insanity.
The judgment should be affirmed with costs.
All concur.
Judgment affirmed.